TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 18, 2020



                                     NO. 03-19-00810-CV


                                        K. M., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




             APPEAL FROM 146TH DISTRICT COURT OF BELL COUNTY
                BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
                   AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the final decree signed by the trial court on January 24, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s final decree. Therefore, the Court affirms the trial court’s final decree.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.